775 So.2d 352 (2000)
Kendal COLOSIMO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-3399.
District Court of Appeal of Florida, Second District.
October 20, 2000.
PER CURIAM.
Kendal Colosimo appeals the summary denial of her "motion to credit time served in court ordered drug rehabilitation program" filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because Colosimo's motion is facially insufficient under State v. Mancino, 714 So.2d 429 (Fla.1998), and Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998). These cases hold that credit time issues are cognizable in a rule 3.800(a) motion when it is affirmatively alleged how and where the court records demonstrate on their face an entitlement to relief. Our affirmance is without prejudice to Colosimo filing a motion under rule 3.800(a) which meets the requirements of Mancino and Baker, or to filing a timely and legally sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850.
CAMPBELL, A.C.J., and THREADGILL and STRINGER, JJ., Concur.